Title: From Benjamin Franklin to Jonathan Williams, 13 April 1763
From: Franklin, Benjamin
To: Williams, Jonathan


Loving Kinsman,
Philadelphia, 13 April, 1763.
You may remember, that about ten years since, when I was at Boston, you and my brother sent directions here to attach on Grant’s right to some land here, by virtue of a mortgage given him by one Pitt. Nothing effectual could be done in at that time, there being a prior mortgage undischarged. That prior mortgage is now near expiring, and Grant’s will take place. Pitt’s widow is desirous of being enabled to sell the place, which cannot be done, without paying off Grant’s mortgage. Therefore, if your old demand against Grant still subsists, you may empower me in any manner you think proper to recover it.
Is Grant living? Or, if dead, are there any of his representatives among you? Inquire. Because here is a person desirous of purchasing, who, perhaps, may inquire them out, and get a discharge from them, before your claim is brought forward, unless the attachment formerly made in your behalf is still good, which I am inclined to think may be.
I am going in a few days to Virginia, but expect to be back in three or four weeks. However, send what you have to say on this subject to my son, at Burlington, who was formerly empowered by you, and he will take the steps necessary, if I should not be returned. I am your loving uncle,
B. Franklin.
